Citation Nr: 9900664	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-47 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected residuals of a paranoid-type schizophrenic 
reaction, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1957 to 
September 1960.

The appeal arises from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, denying an increase above the 
noncompensable rating then assigned for residuals of a 
paranoid-type schizophrenic reaction.  Thereafter, by a 
February 1997 Supplemental Statement of the Case pursuant to 
a February 1997 RO hearing officer decision, an increase for 
that condition was granted to 10 percent disabling. 

In March 1998, the Board of Veterans Appeals (Board) 
remanded the claim for a Travel Board hearing at the RO, 
pursuant to the veterans request.  That hearing was 
conducted in September 1998.  



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in effect, that his residuals of a 
paranoid-type schizophrenic reaction are of increased 
severity, and are more severe than is reflected in the 
current rating.  He contends that he suffers from 
nervousness, edginess, and difficulty sleeping at night.  He 
therefore contends that he is entitled to an increase above 
the 10 percent rating assigned for his residuals of a 
paranoid-type schizophrenic reaction.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against a claim for an increased rating for 
residuals of a paranoid-type schizophrenic reaction, 
currently rated 10 percent disabling. 


FINDINGS OF FACT

1.  The veterans residuals of a paranoid-type schizophrenic 
reaction are manifested by emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment, but are not manifested by definite impairment in 
ability to establish or maintain effective and wholesome 
relationships with people, and are not manifested by symptoms 
causative of such reduced initiative, flexibility, 
efficiency, and reliability as to result in definite 
industrial impairment.  

2.  The veterans residuals of a paranoid-type schizophrenic 
reaction are not manifested by such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss, so as to result in 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for service-connected paranoid type schizophrenic 
reaction are not met.  38 U.S.C.A. §§ 1155, 5107(a), 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.132 including Diagnostic Code 9203 (effective prior to 
November 7, 1996), 4.130 including Diagnostic Code 9203 
(effective as of November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from December 1957 to 
September 1960.

Service medical records show that the veteran was 
hospitalized in March 1960 at the U.S. Naval Hospital, 
Portsmouth, Virginia, for a diagnosed schizophrenic reaction.  
Upon admission, bizarre behavior was noted, including his 
contending he was an FBI man and reporting on communist 
activities of a former supply officer.  Physical and 
neurological examinations and laboratory studies were within 
normal limits.  Upon psychiatric examination, thought 
processes were unrealistic, delusional, expansive, and 
paranoid.  Mood was tense and restless and affect was 
inappropriate.  His agitated state was treated with Trilafon, 
and he gradually relinquished his ideas concerning an 
identity as an FBI agent.  However, delusional content 
recurred, and schizophrenic reaction, paranoid type, was 
diagnosed.  He was transferred to the U.S. Naval Hospital, 
Philadelphia, Pennsylvania, in May 1960, and admitted to the 
neuropsychiatric service.  Upon examination, the veteran was 
inappropriate in behavior, markedly intense, and moderately 
anxious, with rapid speech and rapid change in subject 
matter, evidencing prominent flight of ideas.  He was placed 
on Thorazine.  The veteran again gradually relinquished his 
beliefs of identity as a secret agent.  By late May of 1960, 
psychotic symptoms were no longer found and Thorazine was 
thereafter gradually decreased.  By late June of 1960 
Thorazine was discontinued, and no psychotic symptoms 
recurred thereafter. He managed liberty without incident, and 
eventually completed work detail without difficulties.  A 
final diagnosis was schizophrenic reaction, paranoid type, 
acute, moderate, in full remission.  Further hospitalization 
was not believed to be necessary, as determined by a clinical 
board in July 1960.  A physical evaluation board recommended 
the veteran for service separation based on physical 
disability in July 1960.  

The claims file reflects that attempts were made to recover 
VA records prior to March 1987, but that no such records were 
available.  

At a December 1995 VA psychiatric examination for 
compensation purposes, a history was noted, including a long 
history of chronic anxiety with sleep disturbance, with 
treatment by a private psychiatrist until approximately one-
and-one-half years prior to the December 1995 VA examination.  
A history was noted of a single episode of a confused state 
for which he was hospitalized for approximately two months in 
1960, with symptoms then also including anxiety and sleep 
disturbance and treatment at that time and for approximately 
one year thereafter with Thorazine.  The veteran reported 
having had no medication for his condition subsequent to that 
Thorazine treatment.  The veteran also reported very little 
subsequent psychiatric care other than the above-mentioned 
treatment by a private psychiatrist.  The examiner noted that 
the veteran reported a limited social life, which was more 
limited than in earlier years.  However, the veteran reported 
having no depression, no troubling thoughts, and no 
perceptual abnormalities.  He also reported a very good work 
record and no major changes in lifestyle.  The veteran was 
noted to work 15 to 20 hours per week, and to share an 
apartment with a friend, an arrangement which he had 
maintained for the prior seven years.  The veteran complained 
of constant difficulties with anxiety and sleep disturbance.  
The examiner also noted that the veteran suffered a work-
related back injury previously, for which he occasionally 
took Motrin, but with no other medications, and no use of 
alcohol or drugs.  

Objectively at that examination, the veteran was neat, clean, 
well-nourished, and cooperative.  Posture was noted to be a 
bit stiff, and affect was somewhat restricted, though 
reactive and appropriate to thought content.  A fixed gaze 
was demonstrated.  However, thought process was normal, 
content was normal, and no delusions or overvalued ideas were 
demonstrated.  Perception was normal, cognition was 
excellent, and memory was two out of three after two minutes.  
Abstraction was excellent with good insight.  Impulse control 
was excellent.  There was no suicidal or homicidal ideation.  
The examiner assessed residual schizophrenia, rule out 
generalized anxiety state.  The examiner concluded that the 
veterans current highest level of functioning was 
approximately 80 percent.  

At a July 1996 VA psychiatric examination for compensation 
purposes, the veterans history was again noted.  Also noted 
was a history of a nervous breakdown and hospitalization from 
January to April, 1963.  The veteran reported a good 
employment record, and reported no psychiatric follow-up 
since 1968.  Objectively, the veteran was very tense.  He was 
worried about money.  He denied delusions, suicidal or 
homicidal ideation, and psychotic symptoms.  He was not 
anhedonic, and reported enjoying baseball and golf.  He had 
no sleep or appetite disturbance.  Memory was intact.  The 
examiner found that the veteran had no current psychiatric 
disorder.  The examiner further concluded that there was no 
indication that the veteran had been suffering from 
schizophrenia, and noted that there was no history of 
military stressors to precipitate psychiatric problems.  
However, the examiner noted that there were hospital records 
from the veterans nervous breakdown in the 1960s.  The 
examiner deferred an Axis I diagnosis due to insufficient 
history.  The examiner noted that the veteran had orthopedic 
problems secondary to a prior accident, and that there were 
environmental stressors about money.  The examiner assigned a 
global assessment of functioning of 75.  

At a November 1996 RO personal hearing, the veteran contended 
that his then-assigned noncompensable rating did not match 
his current, greater level of disability.  He testified to 
having worked for the Philadelphia police department for a 
total of 24 days in 1963, following which he was hospitalized 
for his mental disorder.  He testified that he had been 
receiving 30 percent disability for his mental disorder in 
1968 until he waived the entitlement in that year in order to 
join the National Guard.  He testified to remaining with the 
National Guard from 1968 to 1975, with his mental disorder 
giving him no trouble during that interval.  He testified 
that in the prior few years he had begun to have trouble with 
his mental disorder.  He testified that at some point in 1989 
he could no longer get up and go to work because of his back.  
He testified to having difficulty with his back since 
injuring it in 1985.  He reported seeing Dr. Lovelace, a 
private mental health professional, on an informal basis in 
1989.  He reported that in total he had seen Dr. Lovelace 
intermittently over a two year period, all of which visits 
were on an informal basis.  He testified that Dr. Lovelace 
had helped him return to work.  He also testified, in effect, 
to being treated by Dr. Snyder, a private physician, since he 
was eight years old until Dr. Snyder retired in 1993.  He 
testified that Dr. Snyder had treated him for his mental 
disorder, including with prescriptions for Thorazine, which 
he had last taken in 1975.  He testified that he had taken 
the Thorazine as needed, not on a daily basis.  He testified 
that over the prior 10 years he had taken only Motrin for his 
back and sciatica, and no other medications during that 
interval.  He testified that currently he did not sleep well, 
arising two to three times during the night.  He added that 
when he arose at night he would smoke a cigarette, drink soda 
or tea, or try to relax, and then return to bed.  He 
testified that a couple of times per week he required two to 
three hours to fall asleep.  He testified that though he had 
a hard time relaxing, he was not jumpy or edgy around people, 
he did not have a hard time getting along with people at 
work, and his mental disorder did not present difficulties 
when driving, though his back condition did.  He testified to 
currently working part-time and having a few hobbies.  He 
also testified to socializing occasionally.  He testified 
that he had not missed work because of his mental disorder, 
last having missed work in 1989 due to his back disorder.  He 
testified that in 1989 he could not sit still because of his 
nervousness, but that he did not have such extreme 
nervousness now, with a current ability to concentrate 
better.  He testified that his current work was in a quiet 
office and involved answering the telephone, handling 
dispatch of work, and occasionally filing and typing.  He 
testified that he did not get into arguments with people.  He 
testified to being under no current medical care for his 
mental disorder.  

At a September 1998 Travel Board personal hearing, the 
veteran, in essence, repeated much of his testimony from the 
November 1996 RO personal hearing.  He reiterated that 
current symptoms of his mental disorder consisted of 
nervousness with inability to relax, as well as being 
frequently high strung.  He also testified to interference 
with sleep consisting of awakening approximately two to three 
hours after falling asleep, whereupon he would get up, smoke 
or drink water or juice, and go back to bed.  However, he 
reported not being more sleepy than other people upon 
awakening, and attributed this lack of sleepiness to 
frequently resting in the afternoon.  He testified to working 
three hours a day, four days a week, in the employment of a 
friend, and reported enjoying the work.  He testified that 
his diminished work hours were due to a reduction in the 
friends business.  He testified to doing somewhat better 
than a few years prior when he was receiving treatment from 
Dr. Loveless.  He testified that he went to meetings of the 
Veterans of Foreign Wars and The American Legion, and that he 
had no difficulty socializing.  He testified that he had seen 
a VA psychiatrist from 1964 to 1968, that he was then 
receiving 100 percent disability, and that he was then very 
reclusive and not working.  He testified that he was now much 
less active than 25 years ago, but attributed much of this 
change to his back condition, including two herniated discs.  
He testified that no activities were precluded by his nervous 
condition.  

Analysis

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the issue decided herein has been 
obtained.  The Board does not find that VA records from prior 
to 1987, which records are absent from the claims file and 
could not be recovered, are so significant to the veterans 
claim for an increased rating that their absence results in 
substantial detriment to the claim.  It is true that in order 
to evaluate the level of disability and any changes in 
condition, it is deemed necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1998).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The veterans residuals of a paranoid-type schizophrenic 
reaction are evaluated under 38 C.F.R. § 4.132, Code 9203, 
effective prior to November 7, 1996; and, 38 C.F.R. § 4.130, 
Code 9203, effective as of November 7, 1996.  The United 
States Court of Veterans Appeals (Court) has stated that 
where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, unless Congress provides otherwise, the 
version of the law most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1990).  The 
Board will consider the veterans entitlement to a higher 
rating for residuals of a paranoid-type schizophrenic 
reaction under both the old and new criteria.  

It is important to note that the RO has reviewed the claim 
under both criteria and the veteran has been given adequate 
notice and the opportunity to submit evidence or argument on 
the question.  The veteran has also been provided a 
Supplemental Statement of the Case (SSOC) which provided the 
veteran with the regulatory requirements.  The Board finds 
that there is no prejudice to the veteran in the final 
adjudication of this claim.  Bernard v. Brown, 4 Vet.App. 
384, 393 (1993).  

Under the old rating criteria, where there is evidence of 
definite impairment of social and industrial adaptability, a 
30 percent rating is assigned.  Where there is mild 
impairment of social and industrial adaptability, a 10 
percent rating is assigned.  38 C.F.R. §§ 4.7, 4.132, Code 
9203. 38 C.F.R. § 4.132, Code 9203 (Effective prior to 
November 7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), discussing the old 
rating criteria, the Court stated that the term definite 
in 38 C.F.R. § 4.132 was qualitative in character, 
whereas the other terms were quantitative in character, 
and invited the Board to construe the term definite in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate reasons or bases for its decision.  
38 U.S.C.A. § 7104(d)(1)(West 1991 & Supp. 1997).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA concluded that definite is to be construed 
as distinct, unambiguous, and moderately large in degree.  
It represents a degree of social and industrial 
inadaptability that is more than moderate but less than 
rather large. VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term 
definite.  38 U.S.C.A. § 7104(c).

At the December 1995 VA examination for compensation 
purposes, the veteran was noted to be very tense with a stiff 
posture and a somewhat restricted affect, but mental 
functioning was generally normal or excellent and no other 
impairment was identified.  It is unclear from the record the 
degree to which physical stiffness may be attributed to the 
veterans reported back condition.  That examiner placed the 
veterans current level of functioning at 80 percent.  At the 
July 1996 VA examination for compensation purposes the 
veteran was again noted to be very tense, reportedly worried 
about money, but no other mental symptoms or dysfunctions 
were found.  The veteran was not anhedonic, and reported 
enjoying basketball and golf.  That examiner assigned a 
Global Assessment of Functioning (GAF) score of 75, but 
concluded that the veteran had no current psychiatric 
disorder.  

The Board does not find medical evidence in these current 
examinations of more than mild impairment of functioning due 
to his residuals of a paranoid-type schizophrenic reaction, 
hence warranting no more than a 10 percent evaluation under 
the old rating criteria.  Some decreased functioning may well 
be attributable to environmental stressors, including his 
back condition and reported financial pressures most probably 
due to his current limited employment.  That limited 
employment is apparently largely voluntary, as the veteran 
testified to enjoying that employment and suffered reduced 
work hours due to reduced business; he did not report 
desiring other employment.  As the veteran has testified at 
his November 1996 RO personal hearing, he could no longer go 
to work in 1989 due to his back, and has had ongoing 
difficulties with his back, limiting his activities.  The 
veteran described difficulties at that hearing, including 
arising at night for a drink or a cigarette and returning to 
sleep, without undue tiredness in the morning, and ongoing 
nervousness or edginess.  However, he testified to having no 
difficulty getting along with others or jumpiness or edginess 
specifically associated with being around others; maintenance 
of some social acquaintances and hobbies; and improved 
concentration, not so impaired by nervousness as was 
previously the case.  At the December 1995 VA examination, 
cognition and impulse control were excellent.  In short, 
current medical evidence and the veterans own testimony 
point to a current mental disorder consisting of nervousness 
or anxiousness and some resulting mild sleep impairment, with 
no more than mild impairment resulting in social and 
occupational functioning.  Accordingly, the Board finds that 
the current mental disability picture more closely 
approximates a 10 percent rating than a 30 percent rating 
under the old rating code for psychoneurotic disorders; 
definite, or more than moderate impairment has not been 
shown.  38 C.F.R. §§ 4.7, 4.132, Code 9203 (Effective prior 
to November 7, 1996); VAOPGCPREC 9-93.

Under the new rating criteria, a 10 percent rating is 
warranted where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress; or symptoms controlled 
by continuous medication.  A 30 percent rating is warranted 
where there is occupational and social impairment with 
occasional decreased work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Code 9203 (Effective as of 
November 7, 1996).

As already discussed above, the veterans current symptoms of 
nervousness and mild sleep impairment have not been medically 
found or reported by the veteran to have more than a mild 
influence on work efficiency.  Resulting occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to the veterans symptoms, 
including anxiety, is not supported by medical findings or 
the veterans own testimony of current symptoms and 
interactive functioning.  Accordingly, under the new rating 
code the current symptoms more nearly approximate the 10 
percent disability rating currently assigned than the next 
higher 30 percent rating.  38 C.F.R. § 4.7, 4.130, Code 9203 
(Effective as of November 7, 1996).
  
The preponderance of the evidence is against the claim for an 
increased rating under both the old and new rating criteria, 
and, therefore, the benefit of the doubt doctrine does not 
apply in either case. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an increased rating above the 10 percent 
currently assigned for residuals of a paranoid-type 
schizophrenic reaction is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
